Citation Nr: 0621812	
Decision Date: 07/24/06    Archive Date: 08/10/06

DOCKET NO.  04-28 602A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to special monthly compensation based on the need 
for aid and attendance of another person.


REPRESENTATION

Appellant represented by: Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran; the veteran's spouse


ATTORNEY FOR THE BOARD

B. C. Morton, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1943 to April 
1946.

This matter is before the Board of Veterans' Appeals (Board) 
from a December 2003 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which denied the veteran's claim for special 
monthly compensation based on the need for aid and 
attendance.  The RO issued a notice of the decision in 
December 2003, and the veteran timely filed a Notice of 
Disagreement (NOD) in January 2004.  Subsequently, in July 
2004 the RO provided a Statement of the Case (SOC), and 
thereafter, in August 2004, the veteran timely filed a 
substantive appeal.  The RO issued Supplemental Statements of 
the Case (SSOCs) in January and February 2005.

The veteran requested a Travel Board hearing on this matter, 
which was held in October 2005.  At the hearing the veteran 
and his wife presented as witnesses.


FINDINGS OF FACT

1.	VA has made all reasonable efforts to assist the veteran 
in the development of his claim and has notified him of 
the information and evidence necessary to substantiate the 
claim addressed in this decision.

2.	The veteran currently is service-connected for a chronic 
anxiety disorder with post traumatic stress disorder 
(PTSD), evaluated at 100 percent; tinnitus, evaluated at 
10 percent; bilateral hearing loss, rated at zero percent; 
and a surgical scar, rated at zero percent.

3.	The veteran is not service-connected for any other 
disability, to include the loss of or loss of use of any 
extremity and blindness, and is not bedridden.

4.	The veteran can perform activities of daily living, such 
as bathing, dressing and feeding himself.  

5.	Impairments of daily living arise as a result of the 
veteran's non-service connected disabilities.


CONCLUSION OF LAW

The criteria for an award of special monthly compensation 
based on the need for the regular aid and attendance of 
another person have not been met.  38 U.S.C.A. §§ 1114(l), 
5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.350(b), 
3.352(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the veteran under the VCAA.

a. Duty to Notify
VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the October 
2003 letter sent to the veteran by the RO adequately apprised 
him of the information and evidence needed to substantiate 
the claim.  The RO thus complied with VCAA's notification 
requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (outlining VCAA notice requirements).  

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all elements of a claim, to include the degree of disability 
and relevant effective date.  The Court held that upon 
receipt of an application for a claim, 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) require VA to review the information 
and the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id., at 486.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned in the event of a grant.  Id.  

The October 2003 letter from the RO satisfies these mandates.  
It informed the veteran about the type of evidence needed to 
support his claim, namely, medical evidence demonstrating his 
need for aid and assistance of another in performing his 
activities of daily living; or that he is severely visually 
impaired; or that he is permanently housebound.  This 
correspondence clearly disclosed VA's duty to obtain certain 
evidence for the veteran, such as medical records, employment 
records and records held by any Federal agency, as well as 
its obligation to assist the veteran in obtaining private 
records and records not in the Federal Government's 
possession, provided the veteran gave consent and supplied 
enough information to enable their attainment.  It made clear 
that although VA could assist the veteran in obtaining these 
records, he carried the ultimate burden of ensuring that VA 
received all such records.  This letter additionally apprised 
the veteran that VA would schedule a medical examination or 
obtain a medical opinion for him if the RO determined such to 
be necessary to make a decision on the claim and informed him 
about potential effective dates, should the claim be granted.  
Moreover, in two April 2004 letters and the January 2005 
SSOC, the RO specifically asked the veteran to submit all 
information and evidence in his possession.  The Board finds 
that the veteran was effectively informed to submit all 
relevant evidence in his possession, and that he received 
notice of the evidence needed to substantiate his claim, the 
avenues by which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Beverly, 19 Vet. App. at 403; 
see also Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

With respect to the Dingess requirements, the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate the claim as well as potential 
effective dates, but he was not provided with notice of the 
type of evidence necessary to establish a rating.  Despite 
the inadequate notice provided to the veteran on this 
element, the Board finds no prejudice to him in proceeding 
with the issuance of this decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  This is because the 
instant case presents no issue with respect to an appropriate 
disability rating.         

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA did provide such notice to the veteran prior to the 
December 2003 RO decision that is the subject of this appeal 
in its October 2003 letter.  Accordingly, the RO provided 
proper VCAA notice at the required time.


b. Duty to Assist
VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).  

VA informed the veteran of its duty to assist in obtaining 
records and supportive evidence.  As to any duty to provide a 
medical opinion or examination, the veteran did not receive 
either with respect to his special monthly compensation 
claim, apparently because the RO did not deem such an opinion 
or examination to be "necessary" to render its decision on 
the claim.  See 38 U.S.C.A. § 5103A(d)(1); accord 38 C.F.R. 
3.159(c)(4); see also Disabled Am. Veterans v. Sec'y of 
Veterans Affairs, 419 F.3d 1317, 1318 (Fed. Cir. 2005) 
(discussing provisions of 38 U.S.C.A. § 5103A(d)); Paralyzed 
Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 
1354-56 (2003) (discussing provisions of 38 C.F.R. § 
3.159(c)(4) and upholding this section of the regulation as 
consistent with 38 U.S.C.A. § 5103A(d)).

As explicated below, there is no competent evidence that 
attributes the veteran's need for care to his service-
connected anxiety disorder.  Under such a circumstance, the 
RO has no duty to obtain a medical opinion with respect to 
this claim.  See 38 U.S.C.A. § 5103A(d) (West 2002); Wells v. 
Principi, 326 F. 3d. 1381, 1384 (Fed. Cir. 2003) (VA has no 
obligation to provide medical opinion pursuant to section 
5103A(d) absent competent evidence that claimant's disability 
or symptoms are associated with service); see also Duenas v. 
Principi, 18 Vet. App. 512, 516 (2005); Charles v. Principi, 
16 Vet. App. 370, 374-75 (2002).  Moreover, the evidence and 
information of record, in their totality, provide the 
necessary information to decide the claims at issue in this 
appeal.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 4.2 
(2005).  Thus, the Board finds that VA has no further duty to 
provide an examination or opinion.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran, and 
thus, no additional assistance or notification was required.  
The veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94.


II. Law and Regulations

a. Special Monthly Compensation Based on the Need for Aid and 
Assistance
The veteran, who is currently 100 percent service-connected 
for a chronic anxiety disorder with PTSD, seeks entitlement 
to special monthly compensation based on the need for the 
regular aid and attendance of another person, pursuant to 
38 U.S.C.A. § 1114(l) and 38 C.F.R. § 3.50(b).  Under these 
provisions, a veteran will receive compensation at a rate 
reflecting the need for such aid and attendance when he, due 
to a service-connected disability, has suffered the 
anatomical loss or loss of use of both feet or one hand and 
one foot; or is blind in both eyes; or is permanently 
bedridden; or so helpless as to be in need of regular aid and 
attendance.  38 U.S.C.A. § 1114(l) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.350(b) (2005).  In the instant case, and as 
described below, the veteran has conceded that he has not set 
forth a claim based on being permanently bedridden, see 
Hearing Transcript at 4, and he further makes no claim that 
any service-connected disability has caused blindness, or the 
loss of or loss of use of limbs as described in 38 U.S.C.A. § 
1114(l).  Accordingly, the Board will only address the issue 
of entitlement to compensation reflecting the veteran's need 
for regular aid and attendance.

A determination as to the need for aid and attendance is 
factual in nature and must be based upon the actual 
requirements for personal assistance from others.  38 C.F.R. 
§ 3.352(a).  In making such an assessment, the Board will 
consider such factors as: the inability of the claimant to 
dress or undress himself or to keep himself ordinarily clean 
and presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason of the 
particular disability cannot be done without assistance; 
inability of the claimant to feed himself through loss of 
coordination of upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or 
incapacity, either physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his daily environment.  38 
C.F.R. § 3.352(a).  It is not required that all of the 
disabling conditions enumerated be present before a favorable 
rating be made, and the particular personal functions that 
the claimant is unable to perform should be considered in 
connection with his condition as a whole.  38 C.F.R. § 
3.352(a).  It is only necessary that the claimant be so 
helpless as to need regular aid and attendance, not that 
there be a constant need.  38 C.F.R. § 3.352(a).   

b. Standard of Proof
38 U.S.C.A. § 5107 (West 2002) sets forth the standard of 
proof applied in decisions on claims for veterans' benefits.  
A veteran will receive the benefit of the doubt when an 
approximate balance of positive and negative evidence exists.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).  


III. Analysis

a. Factual background

Medical Records
In a January 2003 VA examination, the examiner recorded the 
veteran's wife's account that she cares for the veteran 24 
hours per day, ensuring that the veteran performs activities 
of maintaining personal hygiene.  This examiner did not offer 
any opinion that the veteran's disability required regular 
aid and attendance, as provided for by 38 C.F.R. § 3.352(a).

In a May 2003 VA evaluation for PTSD, the veteran reported 
that he "lies around the house" and performs some yard 
work.  The veteran stated that he also attends meetings at 
the American Legion once every other month and church weekly.  
While the VA examiner diagnosed the veteran with PTSD, he did 
not indicate that the veteran's mental disability 
necessitated regular aid and attendance.  

A November 2003 VA medical report noted that the reason for 
the veteran's visit stemmed from his desire to attain 
additional compensation based on aid and attendance.  The 
examiner stated that the veteran conveyed his medical history 
in extensive detail, providing information about his current 
and past disabilities.  The veteran indicated that his health 
continued to decline, causing him to need more care.  After 
considering this information, the examiner concluded that the 
veteran's need for personal care did not appear to be related 
to the veteran's service-connected anxiety disorder.

This examiner agreed to complete a Medical Statement for 
Consideration of Aid and Attendance, in conjunction with a 
physician, which revealed that the veteran could walk without 
the assistance of his rollater, but could feed himself and 
sit up.  The Statement indicated that the veteran needed 
assistance in bathing and tending to other hygiene needs, and 
that he was unable to care for the needs of nature, as he 
required assistance with dressing.  The Statement further 
disclosed that the veteran could travel, and that he is 
accompanied beyond the immediate premises of his home.  In 
the examiner's and reviewing physician's opinion, the 
veteran's degenerative stenosis limited his ability to 
function and that his "multiple medical problems" 
contribute to his inability to perform activities of daily 
living.

In a VA Progress Note, dated September 2004, the examiner 
commented that because of the veteran's service-connected 
mental illness, he has for years been unable to significantly 
assist with household chores such as cleaning, cooking, and 
yard work.  The examiner also noted that the veteran's wife 
manages his medications and medical appointments.  He further 
stated that "[a]s they have aged, the [veteran] has become 
more dependent on his wife, and without her assistance it is 
predicted that he will decompose both mentally and 
physically."  The examiner indicated that the veteran's wife 
experiences gastrointestinal problems and sciatica as well as 
lupus.      

Other medical reports of record address the veteran's various 
ailments, to include degenerative disc disease, foot pain, 
and loss of hearing, but do not suggest that the veteran's 
service-connected anxiety disorder requires aid and 
attendance within the meaning of 38 C.F.R. § 3.352(a).

Correspondences from the Veteran
In a February 2004 correspondence, the veteran asserted that 
he was housebound but indicated that he could drive after his 
wife helps him in the car and secures his seatbelt.  In March 
2003, the veteran submitted a correspondence and photocopy of 
his driver's license, where he described having visited the 
state Highway Department to take a complete written driver's 
examination and road test, which he passed without incident.  

In a May 2004 letter, the veteran conveyed that his wife was 
the only person who helps him with his medications.  He also 
indicated that due to her own physical injuries, she can no 
longer assist him if he falls.  The veteran further stated 
that his wife cleans the house and delivers food and clothing 
to children in need.  He noted that he accompanies her on 
these deliveries and drives at times.  The veteran reiterated 
his participation in his wife's volunteer activities in a 
November 2004 correspondence, and indicated that he and his 
wife had engaged in such activities for the past 20 years.  

In another correspondence from the veteran, dated January 
2005, he indicated that his wife continues to perform all the 
cooking, cleaning, ironing, clothes washing and distribution 
of medication, and also tends to him "when necessary."  The 
veteran further conveyed that he can pick up only small 
items, can walk only short distances and cannot walk without 
holding onto something.  Another correspondence also dated 
January 2005 conveys similar information with respect to his 
wife's duties, but in this letter, the veteran indicated that 
he cannot pick up anything and is unable to walk.    

Travel Board Hearing
At the veteran's October 2005 Travel Board hearing, the 
veteran's wife testified that she cares for him from the time 
he awakens to the time he goes to bed.  Hearing Transcript at 
4.  She fixes him breakfast and assists him with his 
medications.  Hearing Transcript at 4.  The veteran's wife 
also indicated that he accompanies her in the car while she 
performs her volunteer work and that he cannot walk very far.  
Hearing Transcript at 4.  She acknowledged that the veteran 
is not bed-ridden or confined to the house, but asserted that 
she does not trust the veteran to leave him alone, as she 
reportedly found him on the floor after he hyperventilated 
from his anxiety.  Hearing Transcript at 3, 4, 5.  The 
veteran's wife affirmed that she does not allow the veteran 
to operate the stove or use knives or other sharp objects.  
Hearing Transcript at 3.  

The veteran testified that he performs no house work, aside 
from retrieving small items from the bathroom, and that he 
experiences anxiety attacks daily.  Hearing Transcript at 5, 
6.  He also conveyed that he can bathe, shower and shave 
himself, and is able to pull himself up off the floor onto a 
stool with the assistance of a mounted bar.  Hearing 
Transcript at 7, 8.  The veteran stated that he can feed 
himself and can reach in the refrigerator for food items.  
Hearing Transcript at 8.  He indicated that he can "pretty 
much" dress himself, although he noted that at times he must 
lay on his back to pull up pants, which takes all the 
pressure off his back.  Hearing Transcript at 8.  The veteran 
presented at the hearing in a motorized scooter device, which 
he has used for a non-service connected low back and neck 
disability.  Hearing Transcript at 6, 7.          

b. Discussion
The Board determines that the evidence of record weighs 
against the veteran's claim for special monthly compensation.  
Specifically, the November 2003 VA examiner explicitly 
determined that the veteran's personal care needs in fact do 
not stem from his service-connected mental disorder, but 
rather arise because of his numerous other medical ailments, 
such as his degenerative stenosis.  The September 2004 
Progress Note is not inconsistent with this determination, as 
it attributes the veteran's dependence on his wife for 
assistance to his age, not to his service-connected anxiety 
disability.  Moreover, the veteran's own hearing testimony 
confirms that impairments he experiences with respect to 
performing certain daily activities, such as sometimes having 
to lay down to dress so as to relieve pressure on his back or 
having to use a motorized scooter device, emanate from his 
non-service connected back disability, rather than from his 
service-connected mental disorder.  See Hearing Transcript at 
6, 7, 8.  In such a circumstance, a claim for special monthly 
compensation cannot succeed.  

Moreover, at the October 2005 hearing, the veteran further 
testified that he can perform activities of daily living, 
such as bathing, showering and shaving in addition to moving 
his body from the floor to a stool without the assistance or 
attendance of his wife.  The fact that the veteran asserted 
that he can also feed himself, retrieve food from the 
refrigerator, and dress himself weighs against a finding that 
he is so helpless as to be in need of regular aid and 
attendance for these activities.  

Additionally, while the Board acknowledges the veteran's 
wife's statement that she provides continuous care and does 
not trust the veteran to be alone or to use kitchen tools, 
thus implying that he is in need of her constant aid and 
attendance, this assertion alone does not demonstrate that 
the veteran's mental incapacity requires care and assistance 
on a regular basis to protect him from the hazards or dangers 
incident to his daily environment.  See Howell v. Nicholson, 
19 Vet. App. 535, 539 (2006).  This is because the veteran's 
wife, as a layperson with no medical training, is not 
competent to provide such an assessment of need.  Id., at 494 
(holding that "[a]lthough [the veteran and his wife] may 
state their activities and opine as to their needs as they 
related to [the veteran's] disabilities, they are not 
qualified to provide the medical nexus between their 
disabilities and the perceived needs"); see also Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992) (a lay person is not 
competent to offer evidence that requires medical knowledge).  
Further, her assertion is not supported by any medical 
opinion.  Howell, supra, at 494.  This, in addition to the 
other evidence of record, weighs against the veteran's claim 
for special monthly compensation.     


IV. Conclusion
For the reasons stated above, the Board finds that the 
veteran's special monthly compensation claim is not 
warranted.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine does not apply 
to the instant case.  Ortiz v. Principi, 274 F.3d 1361, 1364, 
1365 (Fed. Cir. 2001) (holding that "the benefit of the 
doubt rule is inapplicable when the preponderance of the 
evidence is found to be against the claimant"); Gilbert, 1 
Vet. App. at 56.  


ORDER

Special monthly compensation based on the need for the 
regular aid and attendance of another person is denied.



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


